Case 2:18-cv-02421-JFW-E Document 243-7 Filed 03/04/19 Page 1 of 3 Page ID #:6310




                            Exhibit E
Case 2:18-cv-02421-JFW-E Document 243-7 Filed 03/04/19 Page 2 of 3 Page ID #:6311




  Via Electronic Mail                                                    February 18, 2019

  Filiberto Agusti (fagusti@steptoe.com)
  Shannen W. Coffin (scoffin@steptoe.com)
  Michael J. Baratz (mbaratz@steptoe.com)
  Steptoe & Johnson LLP
  1330 Connecticut Avenue, N.W.
  Washington, D.C. 20036

  Dear Fil:

          As described in our February 7 letter and our meet and confer call on February 14, we
  believe that the D.C. action is not “related” to the California case because it is not within the
  same district and, therefore, the California Protective Order prohibits disclosure in that court—
  under seal or otherwise. Both the text and context of the Protective Order demonstrate that it
  was meant to apply in situations in which the same judge is deciding both challenges to the
  designations and motions to seal.

          We understand from our call you take a different view, and agree with your proposal to
  tee up this dispute for Magistrate Judge Eick.

          We do not believe that a meet and confer statement is due to the Court on Tuesday,
  February 19 under the provision of Judge Walter’s standing order you referenced on our call.
  See Walter Standing Order, Section 5(b). That provision refers to non-discovery motions
  brought under Local Rule 7-3, to be presented to Judge Walter. Instead, this is a discovery
  issue, which should follow the procedures in Local Rule 37-1 and be presented to Magistrate
  Judge Eick. See L.R. 37-1 (applying to “any motion related to discovery”); Walter Standing
  Order Section 9 (“Protective orders pertaining to discovery must be submitted to the assigned
  Magistrate Judge”). Both the original motion for protective order and the subsequent challenge
  to the designations were brought according to this procedure to the magistrate. See Dkts. 185,
  238. Thus, the proper next step is for you as the moving party to present us with your portion of
  the Joint Statement, and then we will add our portion within seven days of receipt. See L.R. 37-
  2.2.

          Please feel free to call if you would like to further discuss, or simply send us the initial
  draft of the Joint Statement to initiate this process. In the meantime, we appreciate your
  commitment to respecting all designations under the Protective Order and protecting all
  confidential and highly confidential material from public disclosure in the future.
Case 2:18-cv-02421-JFW-E Document 243-7 Filed 03/04/19 Page 3 of 3 Page ID #:6312




  Filiberto Agusti
  Shannen W. Coffin
  Michael J. Baratz
  February 18, 2019
  Page 2


                                                      Sincerely,




                                                      Mitchell A. Kamin



  cc:   Steven Obermeier, Wiley Rein LLP
        Temitope Yusuf, Arent Fox LLP
        Jeffrey Udell, Walden, Macht & Haran LLP
